Dismissed and Memorandum Opinion filed July 22, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00502-CV
____________
 
MAXIM CRANE WORKS, L.P., Appellant
 
V.
 
ERNESTO R. TAMEZ and MARIA TAMEZ, Appellee
 

 
On Appeal from the 10th District Court
Galveston County, Texas
Trial Court Cause No. 06CV1220
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed February 25, 2010.  On July 2, 2010, appellant
filed a motion to dismiss the appeal because the case has settled.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed with prejudice.
PER
CURIAM
 
Panel consists of Chief Justice Hedges and Justices Yates
and Boyce.